Citation Nr: 1137122	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  04-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at Law


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for pes planus, and assigned an initial evaluation of 30 percent, effective from June 18, 1996. 

An August 2006 Board decision increased the initial evaluation of the appellant's pes planus disability from 30 to 50 percent disabling.  An October 2006 rating decision implemented the Board's award of a 50 percent initial rating, effective from June 18, 1996.  The appellant appealed the August 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated in July 2007, the Court granted a Joint Motion for Remand (Joint Motion) to remand the issue on appeal.  The July 2007 Order served to vacate that part of the Board's August 2006 decision that denied an initial evaluation in excess of 50 percent for pes planus.

Thereafter, the Board in December 2007 remanded the issues of entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus and entitlement to special monthly compensation (SMC) for loss of use of the feet under 38 C.F.R. § 3.350(a)(2) for additional development and adjudication by the RO.  The cae was returned to the Board in July 2009 for further consideration.

A July 2009 Board decision denied the appellant's claims for an initial evaluation in excess of 50 percent for bilateral pes planus and entitlement to SMC for loss of use of the feet under 38 C.F.R. § 3.350(a)(2).  The Board also remanded the issue of entitlement to a total disability rating based on individual unemployabiltiy (TDIU) due to service-connected disability for adjudication.  The appellant appealed the Board's July 2009 denial of the appellant's claim for entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus to the Court.  In a January 2011 Memorandum Decision, the Court set aside the part of the July 2009 decision that denied the appellant's claim for entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus, and remanded the issue for readjudication consistent with the decision.  

The Board notes that the July 2009 decision remanded the issue of TDIU for consideration as to whether a statement was a notice of disagreement and the issuance of a statement of the case.  A statement of the case was issued in April 2010.  A January 2011 letter from the RO reflects that it erroneously issued the statement of the case without giving the appellant an opportunity to complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  There is no indication in the claims file that the appellant has responded to either the April 2010 statement of the case or January 2011 letter.  Therefore, the issue of entitlement to a TDIU is not currently before the Board.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the January 2011 Memorandum Decision, the Court found that an April 2008 VA examination report on which the Board relied in the July 2009 decision was inadequate.  The Court noted that the VA examiner's statement that the appellant had multiple medical problems that have a greater impact on his functional abilities and employability than his service-connected pes planus was not supported by a reasoned medical explanation.  Specifically, the Court found that the examiner did not explain why the appellant's non-service-connected medical problems have a greater impact on his employability, or what impact his service-connected pes planus has on his employability.  Further, the Court noted that the examiner did not identify the symptoms of the appellant's non-service-connected medical problems or note their severity.  Consequently, the Court found that the April 2008 medical examination was inadequate for rating purposes.  

If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Board requested the April 2008 VA examination in the December 2007 Board remand.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that the case must be remanded for a new VA examination to determine the current level of severity of the appellant's bilateral pes planus and to address the impact of his pes planus on his employability.  On readjudication, the AMC must consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination to determine the nature and severity of his service-connected pes planus disability.  The VA examiner should specifically address the following:

* All manifestations of the service-connected pes planus should be noted in detail.

* As appropriate, the examiner should characterize the pes planus as mild, moderate or severe, and provide a rationale for such finding.  

* Address whether the service-connected pes planus alone results in marked interference with employment or employability.   

* If the VA examiner determines that other disabilities affect the appellant's employability, identify the appellant's non-service-connected disabilities and provide an explanation for any opinion expressed.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to an initial evaluation in excess of 50 percent for bilateral pes planus, to include consideration of whether referral for extraschedular consideration is warranted.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


